Citation Nr: 1643449	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  14-21 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. A. Macek, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from May 1961 to May 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied service connection for bilateral hearing loss.

In December 2015, the Board remanded the case for a new VA examination so that the RO could consider the Veteran's lay statements and other evidence submitted in support of his claim.


FINDING OF FACT

A hearing loss disability was not shown in service and the weight of the evidence is against a finding that current bilateral hearing loss is etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for bilateral hearing loss, which he relates to exposure to loud noise during service from May 1961 to May 1965.

He contends that his hearing loss began in-service.  Also, he argues that his separation audiology examination, showing normal hearing, is invalid because of the unreliability of the equipment used.  Finally, he asserts that current hearing loss was accelerated because of noise exposure he suffered in-service.

I.  Presumptive Service Connection

Presumptive service connection may be granted for "chronic diseases" if the disease manifests to a compensable degree within service or within the presumptive period of one year after separation.  38 C.F.R. § 3.307(a)(3).  Sensorineural hearing loss is categorized as a chronic "organic disease of the nervous system".  38 U.S.C.A. § 1101; 38 C.F.R. § 3.309 (a).  If the chronic disease manifested in service or within the presumptive period, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in § 3.309(a)).

When the condition noted during service is not shown to be chronic, or its chronicity may be legitimately questioned, then a continuity of symptoms after service must be shown to establish service connection under this provision.  Id. at 1338-39 (observing that a continuity of symptoms after service is a relaxed evidentiary showing that itself "establishes the link, or nexus" to service and also confirms the existence of the chronic disease while in service or during a presumptive period).  To establish service connection based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms.  Fountain v. McDonald, 27 Vet. App. 258, 263-64 (2015).

The Veteran did not have hearing loss that was noted or chronic in nature in service.  The Veteran had an audiology exam performed in May 1965 during his separation examination.  The results indicate that the Veteran did not have a hearing disability on separation for VA purposes.  38 C.F.R. § 3.385 (2015).  The Veteran's pure tone thresholds at that examination, in decibels and using American Standards Association standards (ASA) were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
-5
0
10
10
LEFT
-5
-5
-5
-5
-10

In November 1967, the International Standards Organization - American National Standards Institute (ISO-ANSI) set new standards for audiology exams.  The Veteran's pure tone thresholds, in decibels, converted to standards set by the American National Standards Institute (ISO-ANSI), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
20
15
LEFT
10
5
5
5
-5

Even after conversion, the Veteran's hearing was normal.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In his November 2012 Notice of Disagreement, the Veteran reported having subjectively experienced decreased hearing at discharge even though his audiometric data at separation suggests his hearing was normal.  He believes that the environment in which he was tested was not ideal and described the atmosphere as a "cattle call" with groups of individuals being tested at the same time.  He also believes that the type of machine used at the separation audiological examination has been shown to produce invalid results.  He supplied an article and abstract to support these assertions.  Even if the Board were to accept that the testing equipment was flawed; there still remains no objective evidence of a hearing loss disability in service or for many years thereafter.

The Veteran's hearing did not manifest to a compensable degree within the presumptive period.  He is not competent to provide an etiology opinion on whether his current hearing loss is manifested within the presumptive period.  The diagnosis of hearing loss involves the analysis of audiometric data obtained from a hearing exam, which requires specialized knowledge and expertise of a trained medical professional.  Consequently, the preponderance of the competent, credible, and probative evidence weighs against finding that presumptive service connection is warranted. 


II.  Direct Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.

With respect to element (1), a current disability, the Veteran has a current diagnosis of hearing loss in both his right ear and his left ear.  For VA purposes, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  The threshold for normal hearing is between 0 and 20 decibels and higher thresholds show some degree of hearing loss.  Hensley, 5 Vet. App. at 155-57.  Here, the Veteran has a diagnosis of bilateral hearing loss for VA purposes, confirmed by the February 2012 audiometric examination performed by audiologist C. E.  His pure tone thresholds at that examination, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
65
80
70
80
LEFT
45
65
80
80
80

The average pure tone threshold was 74 in the right ear and 76 in the left ear, and his speech recognition score using the Maryland CNC test was 82 percent in the right ear and 88 percent in the left ear.

With respect to element (2), in-service incurrence or aggravation of a disease or injury, the evidence establishes that the Veteran was exposed to acoustic trauma during service.  The Veteran is competent to report having been exposed to loud aircraft noise during service, and his reports are highly credible, as his service personnel records indicate his military occupational specialty (MOS) was an Aircraft Jet Mechanic (4315E).  See DD-214.  The Board gives his statements and service personnel records great probative weight.

With respect to element (3), a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability, the competent, credible, and probative evidence of record weighs against finding that the Veteran's current hearing loss was caused or aggravated by his service or due to or chronically aggravated by a service-connected disability.

There is, however, conflicting medical evidence regarding the etiology of the Veteran's current hearing loss.  The Board finds that the preponderance of the competent, credible, and probative evidence of record weighs against finding that a nexus exists between the Veteran's hearing loss and his in-service noise exposure.

In March 2016, the VA conducted a hearing loss examination after remand from the Board.  The VA examiner performed audiological testing and confirmed a diagnosis of bilateral hearing loss; however, she opined that the Veteran's hearing loss was less likely than not related to service.  Even though the Veteran's cited journal articles were not addressed in the VA examiner's opinion, she provided information, rationales, and conclusions which are factually based and responsive to this inquiry.  The examiner took a medical history from the Veteran and reviewed the evidence in the claim file, which included the Veteran's contentions and journal articles he submitted prior to providing the etiology opinion.  Additionally, the examiner considered a long period of time without treatment for hearing loss, from the May 1964 separation until the 2009 diagnosis of hearing loss, as one factor in denying a nexus between the Veteran's hearing loss and his service.  Moreover, while not conclusive, the examiner relied on a 2006 Institute of Medicine article suggesting that late-onset noise-induced hearing loss is unlikely.  The Board therefore finds the March 2016 VA examiner's opinion remains adequate.

In April 2016, the Veteran submitted a July 2012 private audiology examination.  The audiologist confirmed that the Veteran has hearing loss.  He opined that military noise exposure contributed to the Veteran's hearing loss; but, he only speculated as to how much of the Veteran's hearing loss was related to service.  The audiologist did not explain why only a speculative opinion was provided for the hearing loss etiology.  Additionally, the audiologist did not appear to review the Veteran's separation audiogram.  A clinician's opinion is most probative when he or she has considered the Veteran's medical records and discussed the medical history, provided an unequivocal and conclusive opinion, and offered a clear reasoning for the conclusion.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); Stefl v. Nicholson, 21 Vet. App 120, 124 (2007).  Finally, unlike the VA examiner, the clinician did not cite to any medical literature to support the opinion.  Here, the Board recognizes that the clinician has provided a competent etiological opinion; however, the weight afforded to the opinion is limited due to its speculative nature.

While the Veteran believes that the audiometric testing used at separation was flawed and that his in-service noise exposure accelerated his age-related hearing loss, he is not competent to provide opinion on the sufficiency of audiometer testing or any relationship between his current hearing loss and his in-service noise exposure.  The articles submitted are general and do not apply to the Veteran's specific case.  Therefore, the Board gives them less probative weight than the opinion of the March 2016 VA examination.  Further, medical expertise would be required in order to provide a competent opinion on these specialized topics.

Moreover, as no other evidence in the record appears to indicate that an etiological relationship exists between the Veteran's hearing loss and in-service noise exposure, remanding for a more clear opinion on that issue would not aid the Veteran in obtaining evidence to substantiate his claim or to place that theory of entitlement "within the range of possibility as distinguished from pure speculation or remote possibility."  Mariano v. Principi, 17 Vet. App. 305, 312 (2003); 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.102.


III.  The Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  Here, the Veteran was provided with the relevant notice and information letter prior to the initial adjudication of his claim.  He has not alleged any notice deficiency during the adjudication of his claim.

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA treatment records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's hearing loss.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.

In December 2015, the Board remanded this case to the RO for a VA examination.  The RO was asked to consider the Veteran's treatment records related to hearing loss, VA audiology exams conducted by different examiners, and the Veteran's lay statements and any other evidence in support of the claim.  The VA substantially complied with the remand directives as required.  See Stegall v. West, 11 Vet. App. 268 (1998).



ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


